DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 14, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373).
Regarding claim 1, Applicant argues, 
“Luschi does not disclose or suggest "a signal quality detection circuit to determine a signal quality of the channel signal received via the communications channel and generate a parameter indicative of the signal quality of the channel signal prior to either of the first decision circuit or the second decision circuit recovering the digital data," as recited in amended claim 1.” Luschi discloses that the estimation of channel parameters block 10 "estimates a number of different parameters related to the communications channels over which the radio signals are transmitted in the wireless communication system." Luschi,1 [0048]; emphasis added. …
Although Luschi discloses that the channel parameters are derived from the received signal samples r(k), the channel parameters describe the communication channel used to transmit the analog signal that is converted to digital samples r(k) rather than a signal quality of the analog signal transmitted over the communication channel which would be the closest corollary to amended claim 1. 
… Taha does not remedy the deficiencies of Luschi. Taha was relied upon to disclose other features of claim 1. Taha does not disclose or suggest "a signal quality detection circuit to determine a signal quality of the channel signal received via the communications channel and generate a parameter indicative of the signal quality of the channel signal prior to either of the first decision circuit or the second decision circuit recovering the digital data," as recited in amended claim 1. 
For at least these reasons, amended claim 1 is patentable over the combination of Luschi and Taha. However, there are additional bases upon which amended claim 1 is patentable over Luschi and Taha. 
Luschi and Taha do not disclose or suggest "a controller to receive the parameter from the signal quality detection circuit and to select between the first signal processing mode and the second signal processing mode to recover the digital data for the channel signal based on the parameter indicative of the signal quality of the channel signal," as recited in amended claim 1.”


The Office further submits that Luschi et al teach a receiver for data recovery (see figure 2), comprising: a quantization circuit to generate a quantized code corresponding to a channel signal received by the receiver via a communication channel (see figure 1, component 32, ADC); a first decision circuit to recover, in a first 
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 7 – 10, 14 – 16, and 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373).
Regarding claim 1, Luschi et al teach a receiver for data recovery (see figure 2), comprising: a quantization circuit to generate a quantized code corresponding to a channel signal received by the receiver via a communication channel (see figure 1, 
Regarding claim 2, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the first decision circuit recovers the digital data using a first signal processing algorithm and the second decision circuit recovers the digital data using a second signal processing algorithm that is distinct from the first signal processing algorithm (see figure 2, rake adj2 receiver, equalizer receiver), the second signal processing algorithm consuming more power than the first signal processing algorithm of the first decision circuit when recovering the digital data using the second signal processing algorithm (implicitly teaches and it was further inherent that second circuit that uses more component consumes more power, typically rake receivers use more power than equalizer receivers. Therefore, the difference is within the scope of one of ordinary skilled in the art).
Regarding claim 3, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the first decision circuit includes an adaptive equalizer or a decision feedback equalizer to recover the digital data in the first signal-processing mode (see Luschi figure 6 and Taha paragraph 0066).

Regarding claim 7, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit receives the digital data for the channel signal and generates the parameter indicative of the signal quality of the channel signal based on the digital data for the channel signal (see Luschi figure 2 and 4).
Regarding claim 8, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit receives the quantized code corresponding to the channel signal and generates the parameter indicative of the signal quality of the channel signal based on the quantized code (see Luschi figure 2 and 4).
Regarding claim 9, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit generates the parameter indicative of the signal quality of the channel signal based on channel information describing characteristics of the channel (see Luschi figure 2 and 4).
Regarding claim 10, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach wherein the signal quality detection circuit generates the parameter indicative of the signal quality of the channel signal based on a mean squared error calculation of a difference between an ideal version of the channel signal 
Regarding claim 14, which inherits the limitations of claim 1, Luschi et al in view of Taha et al further teach a switch coupled to an output of the first decision circuit and an output of the second decision circuit, wherein the controller controls the switch to select the output of the first decision circuit in the first signal processing mode and to select the output of the second decision circuit in the second signal processing mode (see figure 2, component 5). Luschi et al in view of Taha et al does not expressly teach a multiplexer to select the output signals. Use of Multiplexer to select desired signals is well known. Therefore using a multiplexer coupled to an output of the first decision circuit and an output of the second decision circuit, wherein the controller controls the multiplexer to select the output of the first decision circuit in the first signal processing mode and to select the output of the second decision circuit in the second signal processing mode is within the scope of one of ordinary skilled in the art.
Regarding claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 1 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 2 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 15, the claimed method including the subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Regarding claim 20, which inherits the limitations of claim 19, the claimed method including the subject matter mentioned above in the rejection of claim 2 is applicable hereto.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Liu et al (US 2007/0165750).
Regarding claim 4, which inherits the limitations of claim 3, Luschi et al in view of Taha et al does not expressly disclose that the second processing mode is maximum likelihood signal detection method. However, Luschi et al and Taha disclose various method cab be used for the second processing method (see Luschi paragraph 0074,”MMSE, LSE, ZF etc.” and Taha paragraph 0030). Further, Maximum likelihood method is well known in that art. Additionally Liu et al teach Maximum Likelihood signal detection method (see figure 6A). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use Maximum likelihood signal detection method substitute above-mentioned processing method. The motivation or suggestion to do so is that maximum likelihood signal detection can be used to detect signals with different channel responses, coding constraints and channel memory lengths. 
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Baumert (US 2004/012874).
Regarding claim 6, which inherits the limitations of claim 1, Luschi et al in view of Taha et al does not expressly teach signal quality is a parameter indicative of a vertical eye opening of the channel signal. Luschi et al and Taha et al various types of performance metric can be used (see Luschi figure 4 and 6 paragraphs 8 – 16 and .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Bien et al (US 2010/0207797).
Regarding claim 11, which inherits the limitations of claim 1, Luschi et al in view of Taha et al does not expressly disclose the details of the quantization circuit. However, in analogous art, Bien et la teach wherein the quantization circuit (see figure 2) comprises: a plurality of comparators to generate a thermometer code based on a plurality of reference voltages and an analog signal generated from the channel signal (see figure 2, components 204); and a code conversion circuit to convert the thermometer code into the quantized code using thermometer to binary conversion (see figure 2, components 214 and paragraph 0022). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use thermometer code based quantization circuit. The motivation or suggestion to do so is to realize an analog-to-digital converter configured to support multiple operating modes and/or communications standards using a single quantizer and/or quantization circuit.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Yamaguchi (US 2008/0075160).
Regarding claim 12, which inherits the limitations of claim 1, Luschi et al in view of Taha does not expressly teach having a finite impulse response filter to filter the quantized code. However, using the FIR filter to filter the received signals before the decision circuit is well known in the art. Further, in analogous art, Yamaguchi discloses using FIR filter to remove the ISI interference. Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a FIR filter. The motivation or suggestion to do so is to compensate inter-symbol interference caused by influence of the transmission medium. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luschi et al (US 2009/0110036) in view of Taha et al (US 2008/0159373) and further in view of Smadi (US 2012/0009888).
Regarding claim 13, which inherits the limitations of claim 1, Luschi et al in view of Taha does not expressly teach the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold. However the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold were well known in the art. Further, in analogous art, Smadi teaches the controller further compares the parameter indicative of the signal quality of the channel signal to a failure threshold, and determines that the channel has failed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633